Exhibit 10.45

Confidential

CYTOKINETICS, INCORPORATED

COMMON STOCK PURCHASE AGREEMENT

THIS COMMON STOCK PURCHASE AGREEMENT (the “Agreement”) is made as of February 1,
2017 (the “Execution Date”) by and between Cytokinetics, Incorporated, a
Delaware corporation (the “Company”), and RPI Finance Trust, a Delaware
statutory trust (the “Investor”).

RECITALS

WHEREAS, the Company and the Investor have entered into that certain Royalty
Purchase Agreement by and between the Company and the Investor of even date
herewith (the “Royalty Purchase Agreement”);

WHEREAS, pursuant to terms set forth in this Agreement the Company desires to
sell to the Investor, and the Investor desires to purchase from the Company,
shares of the Company’s common stock, par value $0.001 per share (the “Common
Stock”);

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

SECTION 1

Purchase and Sale of Shares

1.1 Sale of Shares. Subject to the terms and conditions hereof and of the
Royalty Purchase Agreement, the Company will issue and sell to the Investor, and
the Investor will purchase from the Company, at the Closing (as defined below),
875,656 shares of Common Stock (the “Shares”) for a total purchase price of Nine
Million Nine Hundred Ninety-Nine Thousand Nine Hundred Ninety-One Dollars and
Fifty-Two Cents ($9,999,991.52) (the “Aggregate Purchase Price”).

1.2 Closing. The purchase and sale of the Shares shall take place at a closing
(the “Closing”) to be held at the offices of Cooley LLP, 3175 Hanover Street,
Palo Alto, California 94304-1130, on the Closing Date set forth in the Royalty
Purchase Agreement, or such other time as agreed by both parties (the “Closing
Date”). At the Closing, the Company will deliver or cause to be delivered to the
Investor a certificate or certificates representing the Shares that the Investor
is purchasing and, concurrently, the Investor shall pay the Aggregate Purchase
Price by (a) check payable to the Company, (b) wire transfer in accordance with
the Company’s instructions, or (c) any combination of the foregoing.

 

1



--------------------------------------------------------------------------------

Confidential

 

SECTION 2

Representations and Warranties of the Company

Except as set forth on the Schedule of Exceptions attached hereto as Exhibit A,
the Company hereby represents and warrants the following as of the Execution
Date:

2.1 Organization and Good Standing and Qualifications. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and has all requisite power and authority to own,
lease, operate and occupy its properties and to carry on its business as now
being conducted. Except as set forth on the Schedule of Exceptions, the Company
does not own more than 50% of the outstanding capital stock of or control any
other business entity. The Company is duly qualified as a foreign corporation to
do business and is in good standing in every jurisdiction in which the nature of
the business conducted or property owned or leased by it makes such
qualification necessary, other than those in which the failure so to qualify or
be in good standing would not have a Material Adverse Effect. For purposes of
this Agreement, “Material Adverse Effect” shall mean any event or condition that
would reasonably be likely to have a material adverse effect on the business,
operations, properties or financial condition of the Company and its
consolidated subsidiaries, taken as a whole, or adversely affect in any material
respect the ability of the Company to perform its obligations, or Investor’s
rights, under the Royalty Purchase Agreement; provided, that none of the
following shall constitute a “Material Adverse Effect”: the effects of
conditions or events that are generally applicable to the capital, financial,
banking or currency markets and the biotechnology industry, and changes in the
market price of the Common Stock.

2.2 Authorization. (i) The Company has the requisite corporate power and
authority to enter into and perform its obligations under this Agreement;
(ii) the execution and delivery of this Agreement by the Company, the
consummation by the Company of the transactions contemplated hereby and thereby
and the issuance, sale and delivery of the Shares have been duly authorized by
all necessary corporate action and no further consent or authorization of the
Company or its Board of Directors or stockholders is required; and (iii) the
Agreement has been duly executed and delivered and constitutes a valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, securities, insolvency, or similar laws relating to, or affecting
generally the enforcement of, creditors’ rights and remedies, or indemnification
or by other equitable principles of general application.

2.3 Valid Issuance of Shares. The issuance of the Shares has been duly
authorized by all requisite corporate action. When the Shares are issued, sold
and delivered in accordance with the terms of this Agreement for the
consideration expressed herein, the Shares will be duly and validly issued and
outstanding, fully paid, and nonassessable, and will be free of all liens and
restrictions on transfer other than restrictions on transfer under this
Agreement and under applicable state and federal securities laws and except as
set forth in this Agreement the Investor shall be entitled to all rights
accorded to a holder of shares of Common Stock. The Company has reserved a
sufficient number of shares of Common Stock for issuance to the Investor in
accordance with the Company’s obligations under this Agreement.

 

2



--------------------------------------------------------------------------------

Confidential

 

2.4 No Conflict. The execution, delivery and performance of this Agreement, and
any other document or instrument contemplated hereby, by the Company and the
consummation by the Company of the transactions contemplated hereby, do not:
(i) violate any provision of the Certificate or Bylaws, (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any material agreement, mortgage,
deed of trust, indenture, note, bond, license, lease agreement, instrument or
obligation to which the Company is a party where such default or conflict would
constitute a Material Adverse Effect, (iii) create or impose a lien, charge or
encumbrance on any property of the Company under any agreement or any commitment
to which the Company is a party or by which the Company is bound, which would
constitute a Material Adverse Effect, (iv) result in a violation of any federal,
state, local or foreign statute, rule, regulation, order, writ, judgment or
decree (including federal and state securities laws and regulations) applicable
to the Company or any of its subsidiaries or by which any property or asset of
the Company are bound or affected where such violation would constitute a
Material Adverse Effect, or (v) require any consent of any third-party that has
not been obtained pursuant to any material contract to which the Company is
subject or to which any of its assets, operations or management may be subject
where the failure to obtain any such consent would constitute a Material Adverse
Effect. The Company is not required under federal, state or local law, rule or
regulation to obtain any consent, authorization or order of, or make any filing
or registration with, any court or governmental agency in order for it to
execute, deliver or perform any of its obligations under this Agreement or issue
and sell the Shares in accordance with the terms hereof (other than any filings
that may be required to be made by the Company with the Securities and Exchange
Commission (the “Commission”), the National Association of Securities Dealers,
Inc./Nasdaq or state securities commissions subsequent to the Closing); provided
that, for purposes of the representation made in this sentence, the Company is
assuming and relying upon the accuracy of the relevant representations and
agreements of the Investor herein.

2.5 Compliance. The Company is not, and the execution and delivery of this
Agreement and the consummation of the transactions contemplated herewith will
not cause the Company to be (i) in violation or default of any provision of any
instrument, mortgage, deed of trust, loan, contract, commitment filed with the
Commission Documents (as defined below), (ii) in violation of any provision of
any judgment, decree, order or obligation to which it is a party or by which it
or any of its properties or assets are bound, or (iii) in violation of any
federal, state or, to its knowledge, local statute, rule or governmental
regulation, in the case of each of clauses (i), (ii) and (iii), which would have
a Material Adverse Effect.

2.6 Capitalization. As of December 14, 2016 (the “Reference Date”), a total of
40,615,610 shares of Common Stock were issued and outstanding, increased as set
forth in the next sentence. Other than in the ordinary course of business, the
Company has not issued any capital stock since the Reference Date other than
pursuant to (i) employee benefit plans disclosed in the Commission Documents,
and (ii) outstanding warrants, options or other securities disclosed in the
Commission Documents. The outstanding shares of capital stock of the Company
have been duly and validly issued and are fully paid and nonassessable, were not
issued in violation of any preemptive rights or similar rights to subscribe for
or purchase securities, and, for those shares issued until the Closing, have
been issued in compliance with all federal and state securities laws, in

 

3



--------------------------------------------------------------------------------

Confidential

 

each case except as would not reasonably be expected to have a Material Adverse
Effect. Except as set forth in the Commission Documents, there are no
outstanding rights (including, without limitation, preemptive rights), warrants
or options to acquire, or instruments convertible into or exchangeable for, any
unissued shares of capital stock or other equity interest in the Company, or any
contract, commitment, agreement, understanding or arrangement of any kind to
which the Company is a party and relating to the issuance or sale of any capital
stock of the Company, any such convertible or exchangeable securities or any
such rights, warrants or options. Without limiting the foregoing, no preemptive
right, co-sale right, right of first refusal, registration right, or other
similar right exists with respect to the Shares or the issuance and sale
thereof. There are no shareholder agreements, voting agreements or other similar
agreements with respect to the voting of the Shares to which the Company is a
party or, to the knowledge of the Company, between or among any of the Company’s
shareholders.

2.7 Commission Documents, Financial Statements. The Company’s Common Stock is
registered pursuant to Section 12(b) or 12(g) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), and during the past twelve (12) months
the Company has timely filed all reports, schedules, forms, statements and other
documents required to be filed by it with the Commission pursuant to the
reporting requirements of the Exchange Act, including material filed pursuant to
Section 13(a) or 15(d) of the Exchange Act (all of the foregoing, including
filings incorporated by reference therein, being referred to herein as the
“Commission Documents”). The Company’s Common Stock is currently listed or
quoted on the NASDAQ Market. The Company is not in violation of the listing
requirements of the NASDAQ Market and has no knowledge of any facts that would
reasonably lead to delisting or suspension of its common stock from NASDAQ in
the foreseeable future. As of its date, each Commission Document filed within
the past twelve (12) months for the year ended December 31, 2016 complied in all
material respects with the requirements of the Exchange Act and the rules and
regulations of the Commission promulgated thereunder applicable to such
document, and, as of its date, after giving effect to the information disclosed
and incorporated by reference therein, no such Commission Document within the
past twelve (12) months contained any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. As of their respective dates, the financial
statements of the Company included in the Commission Documents filed with the
Commission during the past twelve months complied as to form and substance in
all material respects with applicable accounting requirements and the published
rules and regulations of the Commission or other applicable rules and
regulations with respect thereto. Such financial statements have been prepared
in accordance with generally accepted accounting principles (“GAAP”) applied on
a consistent basis during the periods involved (except (i) as may be otherwise
indicated in such financial statements or the notes thereto or (ii) in the case
of unaudited interim statements, to the extent they may not include footnotes or
may be condensed or summary statements), and fairly present in all material
respects the financial position of the Company as of the dates thereof and the
results of operations and cash flows for the periods then ended (subject, in the
case of unaudited statements, to normal year-end audit adjustments).

 

4



--------------------------------------------------------------------------------

Confidential

 

2.8 Internal Controls and Procedures. The Company maintains disclosure controls
and procedures as such terms are defined in, and required by, Rule 13a-15 and
Rule 15d-15 under the Exchange Act. Such disclosure controls and procedures are
effective as of the latest date of management’s evaluation of such disclosure
controls and procedures as set forth in the Commission Documents to ensure that
all material information required to be disclosed by the Company in the reports
that it files or furnishes under the Exchange Act is recorded, processed,
summarized and reported within the time periods specified in the rules and forms
of the Commission. The Company maintains a system of internal controls over
financial reporting sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations; and (ii) transactions are recorded as necessary to
permit preparation of financial statements in conformity with GAAP.

2.9 Material Adverse Change. Except as disclosed in the Commission Documents,
since September 30, 2016, no event or series of events has or have occurred that
would, individually or in the aggregate, have a Material Adverse Effect on the
Company.

2.10 No Undisclosed Liabilities. To the Company’s knowledge, neither the Company
nor any of its subsidiaries has any liabilities, obligations, claims or losses
(whether liquidated or unliquidated, secured or unsecured, absolute, accrued,
contingent or otherwise) that would be required to be disclosed on a balance
sheet of the Company or any of its subsidiaries (including the notes thereto) in
conformity with GAAP and are not disclosed in the Commission Documents, other
than those incurred in the ordinary course of the Company’s or its subsidiaries’
respective businesses since September 30, 2016.

2.11 No Undisclosed Events or Circumstances. Except for the transactions
contemplated by this Agreement and the Royalty Purchase Agreement, no event or
circumstance has occurred or exists with respect to the Company, its
subsidiaries, or their respective businesses, properties, operations or
financial condition, which, under applicable law, rule or regulation, requires
public disclosure or announcement by the Company but which has not been so
publicly announced or disclosed and which, individually or in the aggregate,
would have a Material Adverse Effect on the Company.

2.12 Actions Pending. There is no action, suit, claim, investigation or
proceeding pending or, to the knowledge of the Company, threatened against the
Company or any subsidiary which questions the validity of this Agreement or the
transactions contemplated hereby or any action taken or to be taken pursuant
hereto. Except as set forth in the Commission Documents or as previously
disclosed in writing to the Investor, there is no action, suit, claim,
investigation or proceeding pending or, to the knowledge of the Company,
threatened, against or involving the Company, any subsidiary, or any of their
respective properties or assets that could be reasonably expected to have a
Material Adverse Effect on the Company. Except as set forth in the Commission
Documents or as previously disclosed in writing to the Investor, no judgment,
order, writ, injunction or decree or award has been issued by or, to the
knowledge of the Company, requested of any court, arbitrator or governmental
agency which could be reasonably expected to result in a Material Adverse
Effect.

 

5



--------------------------------------------------------------------------------

Confidential

 

2.13 Compliance with Law. The businesses of the Company and its subsidiaries
have been and are presently being conducted in accordance with all applicable
federal, state and local governmental laws, rules, regulations and ordinances,
except as would not reasonably be expected to cause a Material Adverse Effect.
The Company and each of its subsidiaries have all franchises, permits, licenses,
consents and other governmental or regulatory authorizations and approvals
necessary for the conduct of its business as now being conducted by it, except
for such franchises, permits, licenses, consents and other governmental or
regulatory authorizations and approvals, the failure to possess which,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

2.14 Exemption from Registration, Valid Issuance. Subject to, and in reliance
on, the representations, warranties and covenants made herein by the Investor,
the issuance and sale of the Shares in accordance with the terms and on the
bases of the representations and warranties set forth in this Agreement, may and
shall be properly issued pursuant to Section 4(a)(2) of the Securities Act of
1933, as amended (the “Securities Act”), Regulation D promulgated pursuant to
the Act (“Regulation D”) and/or any other applicable federal and state
securities laws. The sale and issuance of the Shares pursuant to, and the
Company’s performance of its obligations under, this Agreement will not
(i) result in the creation or imposition of any liens, charges, claims or other
encumbrances upon the Shares or any of the assets of the Company, or
(ii) entitle the holders of any outstanding shares of capital stock of the
Company to preemptive or other rights to subscribe to or acquire the Shares or
other securities of the Company.

2.15 Transfer Taxes. All stock transfer or other taxes (other than income taxes)
which are required to be paid in connection with the sale and transfer of the
Shares to be sold to Investor hereunder will be, or will have been, fully paid
or provided for by the Company and all laws imposing such taxes will be or will
have been fully complied with.

2.16 Investment Company. The Company is not and, after giving effect to the
offering and sale of the Shares, will not be an “investment company” as defined
in the Investment Company Act of 1940, as amended.

2.17 Brokers. Except as expressly set forth in this Agreement or the Royalty
Purchase Agreement, no brokers, finders or financial advisory fees or
commissions will be payable by the Company or any of its subsidiaries in respect
of the transactions contemplated by this Agreement or the Royalty Purchase
Agreement.

SECTION 3

Representations and Warranties of the Investor

The Investor hereby represents and warrants the following as of the date hereof
and as of the Closing Date:

3.1 Experience. The Investor is experienced in evaluating companies such as the
Company, has such knowledge and experience in financial and business matters
that the Investor is capable of evaluating the merits and risks of the
Investor’s prospective investment in the Company, and has the ability to bear
the economic risks of the investment.

 

6



--------------------------------------------------------------------------------

Confidential

 

3.2 Investment. The Investor is acquiring the Shares for investment for the
Investor’s own account and not with the view to, or for resale in connection
with, any distribution thereof. The Investor understands that the Shares have
not been and will not be registered under the Securities Act by reason of a
specific exemption from the registration provisions of the Securities Act which
depends upon, among other things, the bona fide nature of the investment intent
as expressed herein. The Investor further represents that it does not have any
contract, undertaking, agreement or arrangement with any person to sell,
transfer or grant participation to any third person with respect to any of the
Shares.

3.3 Rule 144. The Investor acknowledges that the Shares must be held
indefinitely unless subsequently registered under the Securities Act or an
exemption from such registration is available. The Investor is aware of the
provisions of Rule 144 promulgated under the Securities Act which permit limited
resale of shares purchased in a private placement subject to the satisfaction of
certain conditions. In connection therewith, the Investor acknowledges that the
Company will make a notation on its stock books regarding the restrictions on
transfers set forth in this Section 3, subject to Section 7.2, and will transfer
the Shares on the books of the Company only to the extent not inconsistent
herewith and therewith.

3.4 Access to Information. The Investor has received and reviewed information
about the Company and has had an opportunity to discuss the Company’s business,
management and financial affairs with its management and to review the Company’s
facilities. The Investor has had a full opportunity to ask questions of and
receive answers from the Company, or any person or persons acting on behalf of
the Company, concerning the terms and conditions of an investment in the Shares.
The Investor is not relying upon, and has not relied upon, any statement,
representation or warranty made by any person, except for the statements,
representations and warranties contained in this Agreement and the Royalty
Purchase Agreement.

3.5 Authorization. This Agreement when executed and delivered by the Investor
will constitute a valid and legally binding obligation of the Investor,
enforceable in accordance with its terms, subject to: (i) judicial principles
respecting election of remedies or limiting the availability of specific
performance, injunctive relief, and other equitable remedies; and
(ii) bankruptcy, insolvency, reorganization, moratorium or other similar laws
now or hereafter in effect generally relating to or affecting creditors’ rights.

3.6 Investor Status. The Investor acknowledges that it is either (i) an
institutional “accredited investor” as defined in Rule 501(a) of Regulation D of
the Securities Act (an “Institutional Accredited Investor”) or (ii) a “qualified
institutional buyer” as defined in Rule 144A of the Securities Act, as indicated
on Schedule A hereto, and the Investor shall submit to the Company such further
assurances of such status as may be reasonably requested by the Company.

3.7 No Inducement. The Investor was not induced to participate in the offer and
sale of the Shares by the filing of any registration statement in connection
with any public offering of the Company’s securities, and the Investor’s
decision to purchase the Shares hereunder was not influenced by the information
contained in any such registration statement.

 

7



--------------------------------------------------------------------------------

Confidential

 

SECTION 4

Conditions to Investor’s Obligations at Closing

The obligations of the Investor under this Agreement are subject to the
fulfillment on or before the Closing of each of the following conditions, any of
which may be waived in writing by the Investor (except to the extent not
permitted by law):

4.1 No Injunction, etc. No preliminary or permanent injunction or other binding
order, decree or ruling issued by a court or governmental agency shall be in
effect which shall have the effect of preventing the consummation of the
transactions contemplated by this Agreement. No action or claim shall be pending
before any court or quasi-judicial or administrative agency of any federal,
state, local or foreign jurisdiction or before any arbitrator wherein an
unfavorable injunction, judgment, order, decree, ruling or charge would be
reasonably likely to (i) prevent consummation of any of the transactions
contemplated by this Agreement, (ii) cause any of the transactions contemplated
by this Agreement to be rescinded following consummation or (iii) have the
effect of making illegal the purchase of, or payment for, any of the Shares by
the Investor.

4.2 Representations and Warranties. The representations and warranties of the
Company contained in Section 2 shall have been true and correct in all material
respects (except for such representations and warranties that are qualified by
“materiality” or “Material Adverse Effect” which shall be true and correct in
all respects) on and as of the Execution Date with the same effect as though
such representations and warranties had been made on and as of such date.

4.3 Performance. The Company shall have performed and complied with all
covenants, agreements, obligations and conditions contained in this Agreement
that are required to be performed or complied with by it on or before the
Execution Date.

4.4 Compliance Certificate. A duly authorized officer of the Company shall
deliver to the Investor at the Closing a certificate stating that the conditions
specified in Sections 4.2 and 4.3 have been fulfilled and certifying and
attaching the Company’s Certificate of Incorporation, Bylaws and authorizing
Board of Directors resolutions with respect to this Agreement, the Royalty
Purchase Agreement and the transactions contemplated hereby and thereby.

4.5 Securities Laws. The offer and sale of the Shares to the Investor pursuant
to this Agreement shall be exempt from the registration requirements of the
Securities Act and the registration and/or qualification requirements of all
applicable state securities laws.

4.6 Authorizations. All authorizations, approvals or permits, if any, of any
governmental authority or regulatory body that are required in connection with
the lawful issuance and sale of the Shares pursuant to this Agreement shall have
been duly obtained and shall be effective on and as of the Closing.

4.7 Legal Opinion. The Investor shall have received a legal opinion from
Cooley LLP in form and substance reasonably acceptable to the Investor.

 

8



--------------------------------------------------------------------------------

Confidential

 

4.8 Purchase of Royalty. The transactions under the Royalty Purchase Agreement
shall have been consummated.

SECTION 5

Conditions to the Company’s Obligations at Closing

The obligations of the Company to the Investor under this Agreement are subject
to the fulfillment on or before the Closing of each of the following conditions
by the Investor:

5.1 Representations and Warranties. The representations and warranties of the
Investor contained in Section 3 shall be true and correct in all material
respects (except for such representations and warranties that are qualified by
materiality which shall be true and correct in all respects) on and as of the
Closing with the same effect as though such representations and warranties had
been made on and as of the Closing.

5.2 Securities Law Compliance. The offer and sale of the Shares to the Investor
pursuant to this Agreement shall be exempt from the registration requirements of
the Securities Act and the registration and/or qualification requirements of all
applicable state securities laws.

5.3 Authorization. All authorizations, approvals or permits, if any, of any
governmental authority or regulatory body that are required in connection with
the lawful issuance and sale of the Shares pursuant to this Agreement shall have
been duly obtained and shall be effective on and as of the Closing.

5.4 Purchase of Royalty. The transactions under the Royalty Purchase Agreement
shall have been consummated.

SECTION 6

Investor Covenants

6.1 Trading Restrictions.

(a) Definitions.

(i) “Affiliate” shall have the meaning set forth in Rule 12b-2 of the
regulations promulgated under the Securities Exchange Act of 1934, as amended.

(ii) “Restriction Period” shall mean the period commencing on the Closing Date
and continuing until the one year anniversary of the Closing Date.

 

9



--------------------------------------------------------------------------------

Confidential

 

(iii) “Significant Event” shall mean any of the following not involving a
violation of this Section 6: (A) the public announcement of a proposal or
intention to acquire, or the acquisition, by any person or 13D Group of
beneficial ownership of Voting Securities representing 15% or more of the then
outstanding Voting Securities; (B) the public announcement of a proposal or
intention to commence, or the commencement, by any person or 13D Group of a
tender or exchange offer to acquire Voting Securities which, if successful,
would result in such person or 13D Group owning, when combined with any other
Voting Securities owned by such person or 13D Group, 15% or more of the then
outstanding Voting Securities; or (C) the entry into by the Company, or the
public announcement by the Company of an intention or determination to enter
into, any merger, sale or other business combination transaction, or an
agreement therefor, pursuant to which the outstanding shares of capital stock of
the Company would be converted into cash, other consideration or securities of
another person or 13D Group or 50% or more of the then outstanding shares of
capital stock of the Company would be owned by persons other than the then
current holders of shares of capital stock of the Company, or which would result
in all or a substantial portion of the Company’s assets being sold to any person
or 13D Group.

(iv) “Voting Securities” shall mean at any time shares of any class of capital
stock of the Company which are then entitled to vote generally in the election
of directors.

(v) “13D Group” shall mean, with respect to the Voting Securities of the
Company, any group of persons formed for the purpose of acquiring, holding,
voting or disposing of such Voting Securities which would be required under
Section 13(d) of the Exchange Act and the rules and regulations thereunder to
file a statement on Schedule 13D with the Commission as a “person” within the
meaning of Section 13(d)(3) of the Exchange Act if such group beneficially owned
Voting Securities representing more than 5% of the total combined voting power
of all such Voting Securities then outstanding.

(b) Restriction Period No Sell. The Investor agrees that during the Restriction
Period, neither the Investor nor any of its Affiliates shall offer, sell,
contract to sell, pledge, grant any option to purchase, make any short sale or
otherwise dispose of in any manner, either directly or indirectly (“Sale” or
“Sell”), any Shares, or any securities of the Company issued as a dividend or
distribution on, or involving a recapitalization or reorganization with respect
to, such Shares (collectively, “Covenant Shares”), other than transfers of
securities between and among the Company and any one or more of its Affiliates.
Without limiting the Company’s obligations under Section 7.2, the Company shall
use commercially reasonable efforts to permit the Shares to be eligible for
clearance and settlement through the facilities of The Depository Trust Company
immediately following the termination of the Restriction Period.

(c) Occurrence of Significant Event. The restrictions contained in
Section 6.1(b) shall be suspended and shall not apply to or otherwise restrict
the Investor’s actions in respect of the Company’s securities for so long as a
Significant Event has occurred and is continuing.

6.2 Invalid Transfers. Any sale, assignment or other transfer of Covenant Shares
by the Investor or any of its Affiliates, as applicable, contrary to the
provisions of this Section 6 shall be null and void, and the transferee shall
not be recognized by the Company as the holder or owner of the Covenant Shares
sold, assigned, or transferred for any purpose (including, without limitation,
voting or dividend rights), unless and until the Investor or such Affiliate, as
applicable, has satisfied the requirements of this Section 6 with respect to
such sale. The Investor shall provide the Company

 

10



--------------------------------------------------------------------------------

Confidential

 

with written evidence that such requirements have been met or waived, prior to
it or its Affiliates consummating any sale, assignment or other transfer of
securities, and no Covenant Shares shall be transferred on the books of the
Company until such written evidence has been received by the Company from the
Investor. The Company, or, at the instruction of the Company, the transfer agent
of the Company, may place a legend on any certificate representing Covenant
Shares stating that such shares are subject to the restrictions contained in
this Agreement; provided that the Company shall remove, or instruct the transfer
agent to remove, such legend upon the expiration of the Restriction Period. Upon
delivery by the Investor of the written evidence required above, the Company
agrees to facilitate the timely preparation and delivery (but in no event longer
than three (3) trading days) of certificates representing the Covenant Shares to
be sold by the Investor or any Affiliate free of any restrictive legends and in
such denominations and registered in such names as the Investor or such
Affiliate may request in connection with such sale.

6.3 Performance by Affiliates. The Investor shall remain responsible for and
guarantee its Affiliates’ performance in connection with this Agreement, and
shall cause each such Affiliate to comply fully with the provisions of this
Agreement in connection with such performance. The Investor hereby expressly
waives any requirement that the Company exhaust any right, power or remedy, or
proceed directly against such an Affiliate, for any obligation or performance
hereunder, prior to proceeding directly against the Investor.

SECTION 7

Resales

7.1 Rule 144 Reporting. With a view to making available to the Investor the
benefits of certain rules and regulations of the Commission which may permit the
sale of the Shares to the public without registration, the Company agrees to use
commercially reasonable efforts to:

(a) Make and keep public information available, as those terms are understood
and defined in Rule 144 promulgated under the Securities Act;

(b) File with the Commission in a timely manner all reports and other documents
required of the Company under the Exchange Act; and

(c) Furnish the Investor forthwith upon request (i) a written statement by the
Company as to its compliance with the public information requirements of said
Rule 144, (ii) a copy of the most recent annual or quarterly report of the
Company, and (iii) such other reports and documents as may be reasonably
requested in availing the Investor of any rule or regulation of the Commission
permitting the sale of any such securities without registration.

 

11



--------------------------------------------------------------------------------

Confidential

 

7.2 Restrictive Legend. The certificates representing the Shares, when issued,
will bear a restrictive legend in substantially the following form:

“THE SECURITIES EVIDENCED OR CONSTITUTED HEREBY HAVE BEEN ISSUED WITHOUT
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) AND MAY
NOT BE SOLD, OFFERED FOR SALE, TRANSFERRED, PLEDGED OR HYPOTHECATED WITHOUT
REGISTRATION UNDER THE ACT UNLESS EITHER (i) THE COMPANY HAS RECEIVED AN OPINION
OF COUNSEL, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE COMPANY, TO THE
EFFECT THAT REGISTRATION IS NOT REQUIRED IN CONNECTION WITH SUCH DISPOSITION OR
(ii) THE SALE OF SUCH SECURITIES IS MADE PURSUANT TO SECURITIES AND EXCHANGE
COMMISSION RULE 144.”

The legend set forth in this Section 7.2 and the related notation in the
Company’s stock books shall be removed and the Company shall issue a certificate
without such legend or any other legend to the holder of the Shares or issue to
such holder by electronic delivery at the applicable balance account at the
Depository Trust Company, if (i) the Shares are registered for resale under the
Securities Act, (ii) the Shares are sold or transferred in compliance with to
Rule 144, or (iii) the Shares are eligible for sale under Rule 144, without the
requirement for the Company to be in compliance with the current public
information required under Rule 144. Following Rule 144 becoming available for
the resale of Shares, without the requirement for the Company to be in
compliance with the current public information required under Rule 144, the
Company shall (at the Company’s expense), upon the written request of Investor,
cause its counsel to issue to the Company’s transfer agent a legal opinion
authorizing the issuance of a certificate representing the Shares without any
restrictive or other legends, if requested by such transfer agent.

SECTION 8

Indemnification

Each party (an “Indemnifying Party”) hereby indemnifies and holds harmless the
other party, such other party’s respective officers, directors, employees,
consultants, representatives and advisers, and any and all Affiliates (as
defined in Section 6.1(a)) of the foregoing (each of the foregoing, an
“Indemnified Party”) from and against all losses, liabilities, costs, damages
and expense (including reasonable legal fees and expenses) (collectively,
“Losses”) suffered or incurred by any such Indemnified Party to the extent
arising from, connected with or related to (i) breach of any representation or
warranty of such Indemnifying Party in this Agreement; and (ii) breach of any
covenant or undertaking of any Indemnifying Party in this Agreement. If an event
or omission (including, without limitation, any claim asserted or action or
proceeding commenced by a third party) occurs which an Indemnified Party asserts
to be an indemnifiable event pursuant to this Section 8, the Indemnified Party
will provide written notice to the Indemnifying Party, setting forth the nature
of the claim and the basis for indemnification under this Agreement. The
Indemnified Party will give such written notice to the Indemnifying Party
immediately after it becomes aware of the existence of any such event or
occurrence. Such notice will be a condition precedent to any obligation of the
Indemnifying Party to act under this Agreement but will not relieve it of its
obligations under the indemnity except to the extent that the failure to provide
prompt notice as provided in this Agreement prejudices the Indemnifying Party
with respect to the transactions contemplated by this Agreement and to the
defense of the liability. In case any such action is brought by a third party
against any Indemnified Party and it notifies the Indemnifying Party of the
commencement thereof, the Indemnifying Party will be entitled to participate
therein and, to the

 

12



--------------------------------------------------------------------------------

Confidential

 

extent that it wishes, to assume the defense and settlement thereof with counsel
reasonably selected by it and, after notice from the Indemnifying Party to the
Indemnified Party of such election so to assume the defense and settlement
thereof, the Indemnifying Party will not be liable to the Indemnified Party for
any legal expenses of other counsel or any other expenses subsequently incurred
by such Indemnified Party in connection with the defense thereof, provided,
however, that an Indemnified Party shall have the right to employ separate
counsel at the expense of the Indemnifying Party if (i) the employment thereof
has been specifically authorized in writing by the Indemnifying Party; or
(ii) representation of both parties by the same counsel would be inappropriate
due to actual or potential conflicts of interests between such parties (which
such judgment shall be made in good faith after consultation with counsel). The
Indemnified Party agrees to cooperate fully with (and to provide all relevant
documents and records and make all relevant personnel available to) the
Indemnifying Party and its counsel, as reasonably requested, in the defense of
any such asserted claim at no additional cost to the Indemnifying Party. No
Indemnifying Party will consent to the entry of any judgment or enter into any
settlement with respect to any such asserted claim without the prior written
consent of the Indemnified Party, not to be unreasonably withheld or delayed,
(a) if such judgment or settlement does not include as an unconditional term
thereof the giving by each claimant or plaintiff to each Indemnified Party of a
release from all liability in respect to such claim or (b) if, as a result of
such consent or settlement, injunctive or other equitable relief would be
imposed against the Indemnified Party or such judgment or settlement could
materially and adversely affect the business, operations or assets of the
Indemnified Party. No Indemnified Party will consent to the entry of any
judgment or enter into any settlement with respect to any such asserted claim
without the prior written consent of the Indemnifying Party, not to be
unreasonably withheld or delayed. If an Indemnifying Party makes a payment with
respect to any claim under the representations or warranties set forth herein
and the Indemnified Party subsequently receives from a third party or under the
terms of any insurance policy a sum in respect of the same claim, the receiving
party will repay to the other party such amount that is equal to the sum
subsequently received.

SECTION 9

Miscellaneous

9.1 Governing Law. This Agreement shall be governed in all respects by the laws
of the State of New York as applied to agreements entered into and performed
entirely in the State of New York by residents thereof.

9.2 Survival. The representations, warranties, covenants and agreements made
herein shall survive any investigation made by the Investor and the Closing.

9.3 Successors, Assigns. Except as otherwise provided herein, the provisions
hereof shall inure to the benefit of, and be binding upon, the successors,
assigns, heirs, executors and administrators of the parties hereto. This
Agreement may not be assigned by either party without the prior written consent
of the other; except that either party may assign this Agreement to an Affiliate
(as defined in Section 6.1(a)) of such party or to any third party that acquires
all or substantially all of such party’s business, whether by merger, sale of
assets or otherwise.

 

13



--------------------------------------------------------------------------------

Confidential

 

9.4 Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be sent by facsimile (receipt confirmed)
or mailed by registered or certified mail, postage prepaid, return receipt
requested, or otherwise delivered by hand or by messenger, addressed

if to the Investor, at the following address:

RPI Finance Trust

c/o RP Management, LLC

110 East 59th St, 33rd Floor

New York, NY 10022

Attention: George Lloyd

Telephone: (212) 883-2280

E-mail: glloyd@royaltypharma.com

Facsimile: (212) 883-2260

with a copy to:

Goodwin Procter LLP

100 Northern Avenue

Boston, Massachusetts 02210

Attention: Arthur McGivern

Telephone: 617-570-1971

Facsimile: (617) 523-1231

Email: AMcGivern@goodwinlaw.com

if to the Company, at the following address:

Cytokinetics, Incorporated

280 E Grand Ave

South San Francisco, CA 94080

Attention: General Counsel

Facsimile: (650) 624-3010

with a copy to:

Cooley LLP

3175 Hanover St.

Palo Alto, CA 94304

Attention: Michael Tenta

Telephone: (650) 843-5636

Facsimile: (650) 849-7400

Email: mtenta@cooley.com

 

14



--------------------------------------------------------------------------------

Confidential

 

or at such other address as one party shall have furnished to the other party in
writing. All notices and communications under this Agreement shall be deemed to
have been duly given (i) when delivered by hand, if personally delivered,
(ii) when received by a recipient, if sent by email, (iii) when sent, if sent by
facsimile, with an acknowledgement of sending being produced by the sending
facsimile machine or (iv) one Business Day following sending within the United
States by overnight delivery via commercial one-day overnight courier service.

9.5 Expenses. Each of the Company and the Investor shall bear its own expenses
and legal fees incurred on its behalf with respect to this Agreement and the
transactions contemplated hereby.

9.6 Finder’s Fees. Each of the Company and the Investor shall indemnify and hold
the other harmless from any liability for any commission or compensation in the
nature of a finder’s fee, placement fee or underwriter’s discount (including the
costs, expenses and legal fees of defending against such liability) for which
the Company or the Investor, or any of its respective partners, employees, or
representatives, as the case may be, is responsible.

9.7 Counterparts. This Agreement may be executed in counterparts, each of which
shall be enforceable against the party actually executing the counterpart, and
all of which together shall constitute one instrument.

9.8 Severability. In the event that any provision of this Agreement becomes or
is declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision; provided that no such severability shall be effective if it
materially changes the economic benefit of this Agreement to any party.

9.9 Entire Agreement. This Agreement and the Royalty Purchase Agreement,
including the exhibits and schedules attached hereto and thereto, constitute the
full and entire understanding and agreement among the parties with regard to the
subjects hereof and thereof. No party shall be liable or bound to any other
party in any manner with regard to the subjects hereof or thereof by any
warranties, representations or covenants except as specifically set forth herein
or therein.

9.10 Waiver. The failure of either party to assert a right hereunder or to
insist upon compliance with any term or condition of this Agreement shall not
constitute a waiver of that right or excuse a similar subsequent failure to
perform any such term or condition by the other party. None of the terms,
covenants and conditions of this Agreement can be waived except by the written
consent of the party waiving compliance.

9.11 Trustee Capacity of Wilmington Trust Company. Notwithstanding anything
contained herein to the contrary, it is expressly understood and agreed by the
parties hereto that (i) this Agreement is executed and delivered by Wilmington
Trust Company, not individually or personally but solely in its trustee
capacity, in the exercise of the powers and authority conferred and vested in it
under the trust deed of the Investor, (ii) each of the representations,
undertakings and agreements herein made on the part of the Investor is made and
intended not as a personal representation, undertaking and agreement by
Wilmington Trust Company but is made and intended

 

15



--------------------------------------------------------------------------------

Confidential

 

for the purpose of binding only the Investor and (iii) under no circumstances
shall Wilmington Trust Company be personally liable for the payment of any
indebtedness or expenses of the Investor or be liable for the breach or failure
of any obligation, representation, warranty or covenant made or undertaken by
the Investor under this Agreement or any related documents

[SIGNATURE PAGES FOLLOW]

 

16



--------------------------------------------------------------------------------

Confidential

 

IN WITNESS WHEREOF, the parties have executed this Common Stock Purchase
Agreement as of the date first set forth above.

 

CYTOKINETICS, INCORPORATED By:   /s/ Robert I. Blum Name:   Robert I. Blum
Title:   President and CEO

 

RPI FINANCE TRUST By:   Wilmington Trust Company, not in its individual capacity
but solely in its capacity as owner trustee By:   /s/ Beverly D. Capers Name:  
Beverly D. Capers Title:   Assistant Vice President

 



--------------------------------------------------------------------------------

Confidential

 

Schedule A

The Investor is an institutional “accredited investor” as defined in Rule 501(a)
of Regulation D of the Securities Act.

 



--------------------------------------------------------------------------------

Confidential

 

EXHIBIT A

Schedule of Exceptions

None.

 